Title: From George Washington to Eliza Harriot O’Connor, 20 June 1788
From: Washington, George
To: O’Connor, Eliza Harriot



Madam,
Mount Vernon June 20th 1788

I have received the letter which you did me the favor to write to me on the 17th instant, and am happy that the acknowledgment of it affords me an occasion of expressing my real satisfaction at the present flourishing state of your Academy and ardent wishes for its future prosperity. Should my avocations (whh have been multiplied by two Journeys I have lately been obliged to make) and my attentions at home (which this busy season of the year will peculiarly demand) permit it to be in any manner convenient, I shall cheerfully attend either at the first or some subsequent exhibition of the Pupils in your Institution: and doubt not of my being highly gratified with their proficiency in useful and elegant accomplishments.
These Madam, are the ideas I must have intended to intimate to Mr O’Connor on his first mentioning the subject to me. If he

understood my having no objection to an occasional or casuale visititation, as a willingness to become one of the official and stated visitors at the examinations, he must have misconceived my meaning. The reasons are well known, why, at my time of life, under my actual circumstances, and assailed (as I may say) with a multiplicity of applications of different kinds sence the termination of the war, I have studiously declined entering into any new engagements which may tend to draw me, in the least degree, from my agricultural and private pursuits.
I though[t] it necessary to be thus explicit in order to have obviate any misapprehensions that might have taken place, and to assure you with how great truth I have the honour to be Madam Your sincere Well-wisher & Most humble Servant

Go. Washington

